 1

 2

 3

 4

 5

 6

 7

 8
                             UNITED STATES DISTRICT COURT
 9
                            EASTERN DISTRICT OF CALIFORNIA
10

11
     Janice Hall,                                Case No.: 1:18-CV-01470-LJO-EPG
12
                    Plaintiff,
13
                                                 ORDER
14   vs.
15
     Marmon In-Home Care &                       (ECF No. 7)
16   Companionship,
17
                    Defendant
18

19
           The Court, having considered the Parties’ Stipulation to Set Aside Default

20   and to Continue Mandatory Scheduling Conference and Corresponding Deadlines
21
     (ECF No. 7), and for good cause shown, IT IS HEREBY ORDERED,
22

23         1. The Default entered against Defendant Marmon In-Home Care &
24
              Companionship (ECF No. 6) is set aside.
25

26
           2. Defendant shall file and serve its Response to the Complaint within

27            fifteen (15) days of the date this order is entered.
28
                                           ORDER - 1
 1        3. The Mandatory Scheduling Conference, currently set for February 7,
 2
              2019, is vacated and reset for March 26, 2019, at 9:30 a.m., in
 3

 4            Courtroom 10 (EPG) before Magistrate Judge Erica P. Grosjean. The
 5
              corresponding deadlines to meet and confer and file the Joint Scheduling
 6

 7
              Report are continued in accord with the new Mandatory Scheduling

 8            Conference date.
 9
          IT IS SO ORDERED.
10

11
     Dated:   January 22, 2019                  /s/
12
                                          UNITED STATES MAGISTRATE JUDGE
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                         ORDER - 2
